Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim H. W. Sitton et al. (U.S. 2827264) disclose a method of slot recovery to remove a casing cemented in a well (see figs. 1-3 and refer to col. 1 lines 48-54) comprising the steps of: 
b) drilling around the outermost casing (col. 1 lines 19-24: surface casing, C, fig. 1) with a hollow drill bit (10) which is attached to a core over casing (20), the hollow drill bit (10) drilling through casing cement around the outermost casing (C) down to predetermined depths (see figs. 1-3 and refer to col. 1 lines 34-49 and col. 3 lines 5-8); 
c) removing the preselected existing casing from the predetermined depth to the surface (refer to col. 3 lines 15-19). 
However, H. W. Sitton et al. fail to teach drilling around a first number of casings to a first predetermined depth of the multiple predetermined depths and the steps of: 
a) running an internal cutter down a production casing to laterally cut through a preselected number of existing casings in a casing string at multiple predetermined depths, wherein the internal cutter is capable of cutting through casings of different diameters; 
c) attaching a removal tool to the first number of casings and removing the first number of casings from the first predetermined depth to the surface; and 

Hekelaar (W.O. 2014/150524A2) teach a downhole cutting tool (refer to abstract) comprising the steps of: a) running an internal cutter (100, fig. 10) down a production casing (762) to laterally cut through a preselected number of existing casings (see figs. 10 and 11) at multiple predetermined depths (see figs. 10-11), wherein the internal cutter is capable of cutting through casings of different diameters (refer to para 0047). 
However, the combination of H. W. Sitton et al. and Hekelaar fail to teach the order in which the steps are performed. Claim 1 requires that the method be carried out by cutting the casing (step a), drilling around the casing (step b), then removing the casing (step c). In particular, claim 1 recites: "running an internal cutter down a production casing to laterally cut through a preselected number of existing casings in a casing string..., drilling around the outermost casing of a first number of casings of the preselected casings in the casing string... attaching a removal tool to the first number of casings and removing the first number of casings...."
	Orstad (U.S. 2017/0231087A1) teach the step of (c) attaching a removal tool (61, figs. 9-11) to the first number of casing (7) and removing the casing from the first predetermined depth to the surface (refer to para 0098 and 0115). 
	However, the combination of H. W. Sitton et al., Hekelaar, and Orstad fail to teach the order in which the steps are performed. Claim 1 requires that the method be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Y.A/
02/22/2022

/Giovanna Wright/Primary Examiner, Art Unit 3672